 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HANNA LAURIE TAYLOR, ,
Plaintiff, | NO. 4:19-CV-0659
v. | (QUDGE CAPUTO)

MAUREEN BEIRNE, et al.,

(MAGISTRATE JUDGE SCHWAB)
Defendants.

I4 ORDER
NOW, this Z/ day of June, 2019, upon review of the Report and
Recommendation of Magistrate Judge Susan E. Schwab (Doc. 12) for plain error or
manifest injustice, IT IS HEREBY ORDERED that:
(1) The Report and Recommendation (Doc. 12) is ADOPTED.
(2) Plaintiff's Complaint (Doc. 1) is DISMISSED with prejudice.
(3) The Clerk of Court is directed to mark the case as CLOSED.

 

A. Richard Caputo |
United States District Judge

 

 

 
